As filed with the Securities and Exchange Commission on December 20, 2013 Registration No. 333-174091 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Environmental Solutions Worldwide, Inc. (Exact name of registrant as specified in its charter) Florida 3714 13-4172059 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 200 Montgomeryville, PA 18936 Progress Drive (215) 699-0730 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mark Yung Executive Chairman 200 Progress Drive Montgomeryville, PA 18936 (215) 699-0730 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies To: Ernest Wechsler, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 (212) 715-9100 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company Q CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Security (1)(2)(3) Proposed Maximum Aggregate Offering Price(1)(2)(3) Amount of Registration Fee 10% Senior Secured Convertible Promissory Notes due 2018 (1) $ 4,596,929 100% $ 4,596,929 $592.08 Common Stock, par value $0.001 per share, issuable upon conversion of the 10% Senior Secured Convertible Promissory Notes due 2018 (1) 119,962 (2) (2) (2) Common Stock, par value $0.001 per share, issuable in lieu of cash interest payment on 10% Senior Secured Convertible Promissory Notes due 2018 (1) 32,937 $28(4) $922,236(4) $118.79 Rights to purchase 10% Senior Secured Convertible Promissory Notes due 2018 and receive Common Stock, par value $0.001 per share (1)(3) Total $5,519,165 $710.87 (1) This registration statement relates to (a) the subscription rights to purchase 10% Senior Secured Convertible Promissory Notes due 2018 (the “New Notes”) and (b) the New Notes deliverable upon the exercise of the subscription rights pursuant to the rights offering described in this Registration Statement on Form S-1 and (c) the shares of common stock, par value $0.001 per share, issuable upon conversion of the Notes and, if applicable, as payment of interest by the Company. Pursuant to Rule 416 under the Securities Act, this registration statement also covers an indeterminate number of shares of common stock as may be required for issuance in respect of the Notes as a result of the anti-dilution provisions thereof. (2) Pursuant to Rule 457(i) under the Securities Act, there is no additional registration fee with respect to the common stock issuable upon conversion of the Notes because no additional consideration will be received in connection with the exercise of the conversion privilege. (3) The subscription rights are being issued without consideration. Pursuant to Rule 457(g), no separate registration fee is payable with respect to the subscription rights being offered hereby, because the subscription rights are being registered in the same registration statement as the securities to be offered pursuant thereto. (4) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) of the Securities Act, based on the average of the high and low prices of the registrant’s common stock on the OTCQB on December 13, 2013. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Subject to completion, dated , 2013 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Environmental Solutions Worldwide, Inc. Up to $ 4,596,929 Aggregate Principal Amount of 10% Senior Secured Convertible Promissory Notes due 2018 and Up to 152,899 Shares of Common Stock Issuable Upon Conversion of the Notes or in Payment of Interest on the Notes Environmental Solutions Worldwide, Inc. (“ESW,” the “Company,” “we” or “us”), is distributing at no charge to the holders of our common stock, par value $0.001 per share, non-transferable subscription rights to purchase up to an aggregate principal amount of $4,596,929 10% Senior Secured Convertible Promissory Notes due 2018 issued by ESW. Each stockholder will receive one subscription right for each share of our common stock owned on [●], 2013, and each subscription right will entitle its holder to purchase $84.53 principal amount of notes. We expect the total purchase price of the notes offered in this rights offering to be approximately $4.6 million, assuming full participation, payable in cash. The net proceeds of the rights offering will be used by us and/or our subsidiaries for the funding of working capital, planned capital investments and other general corporate purposes. The notes offered hereby (the “New Notes”) will have substantially the same terms as outstanding notes (the “Existing Notes”) held by certain of our stockholders (the “Existing Lenders”) and shall constitute, together with the Existing Notes, one class of 10% Senior Secured Convertible Promissory Notes due 2018 (collectively, the “Notes”). At the option of the noteholders representing a majority of the then-outstanding principal balance of the Notes, at any time on or prior to the maturity date, all principal and interest amounts then outstanding under all of the Notes shall be exchanged for shares of the Company’s common stock at a price of $80 per share (as adjusted for any stock split, stock dividend or similar adjustment). The Existing Lenders hold $5,000,000 aggregate principal amount of Existing Notes.
